      Case 2:20-cv-01266-TLN-AC Document 61 Filed 04/09/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SAMUEL R. SPENCER,                                No. 2:20-cv-01266 TLN AC
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    ROBERT F. SINCLAIR, et al.,
15                       Defendants.
16

17          Plaintiff is proceeding pro se, and the case was accordingly referred to the Magistrate

18   Judge pursuant to Local Rule 302(c)(21). Defendants have filed two motions to dismiss. ECF

19   Nos. 4 and 10. In response, plaintiff filed an amended complaint pursuant to Fed. R. Civ. P.

20   15(a)(1)(B). ECF No. 17. The motions to dismiss must therefore be DENIED as MOOT.

21   However, upon review of the operative First Amended Complaint (“FAC”) it is clear this court

22   lacks jurisdiction and this case must be sua sponte dismissed without leave to amend.

23                                          I. BACKGROUND

24          This case has been related to a previously dismissed case filed in this court, Spencer v.

25   Sinclair, et al., 2:20-cv-1266 TLN AC (“Spencer I”). ECF Nos. 11, 15. Spencer I was dismissed

26   for lack of subject matter jurisdiction. Despite the relation, this case has been reviewed

27   independently.

28   ////
                                                       1
      Case 2:20-cv-01266-TLN-AC Document 61 Filed 04/09/21 Page 2 of 4


 1            The FAC in this case names two sets of defendants: several Justices of the California
 2   Court of Appeal, Third Appellate District; and attorneys and a retired law clerk in the Placer
 3   County Superior Court. ECF No. 17 at 4. Plaintiff contends that Spencer I is unrelated to this
 4   case. Id. at 9. Here plaintiff alleges that:
 5                   [Justices] Robie, Butz, and Hoch, acting individually, and in their
                     own interests, and not in the interest of justice, nor their sworn duty
 6                   as justices, committed “Fraud on the Court,” as codified by FRCP,
                     Rule 60(d)(3) when they knowingly and willing lied to the California
 7                   Supreme Court, in the letter dated 01/17/2020, explaining the reasons
                     they failed to, and later refused to, publish their Unpublished Opinion
 8                   of the Appellate Case, Spencer v. Sinclair et al., declaratory
                     judgment issued by the Nevada County Superior Court, Case No.
 9                   CU13-079381.
10   Id. at 10. Plaintiff alleges “the remaining defendants, Sinclair, Shumway, Jacques, and Hinds
11   [acted] as coconspirators in the underlying Appeal, Case No. C082485.” Id. at 11.
12            Plaintiff attaches a letter dated January17, 2020 (Exhibit 1 to the FAC) that he alleges to
13   be evidence of defendants’ successful attempt to deceive the California Supreme Court into
14   refusing to publish his state court case. Id. The letter is a brief recommendation to the
15   Clerk/Administrator of the California Supreme Court stating simply that plaintiff (the appellant in
16   the state court case at issue) requested his case be published, and that the members of the court
17   who participated in the opinion recommended denial of that request because the opinion did not
18   establish a new rule of law, does not criticize or interpret a rule of law, and merely applies
19   existing, clear, and unambiguous law to a particular set of facts. Id. at 25.
20            Plaintiff requests the following relief: that “the judgment of Case C082485 is be set aside,
21   and grant me any and all other relief allowed by law and the facts,” due to fraud on the court. Id.
22   at 22.
23                                              II. ANALYSIS
24            Federal courts are courts of limited jurisdiction. A federal court generally has jurisdiction
25   over a civil action only when: (1) a federal question is presented in an action “arising under the
26   Constitution, laws, or treaties of the United States” or (2) there is complete diversity of
27   citizenship between the parties and the amount in controversy exceeds $75,000. See 28 U.S.C. §§
28   1331, 1332(a). Absence of subject matter jurisdiction requires a federal court to dismiss a case.
                                                         2
         Case 2:20-cv-01266-TLN-AC Document 61 Filed 04/09/21 Page 3 of 4


 1   See Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583 (1999) (recognizing that “Article III
 2   generally requires a federal court to satisfy itself of its jurisdiction over the subject matter before
 3   it considers the merits of a case”). Thus, “a court may raise the question of subject matter
 4   jurisdiction, sua sponte, at any time during the pendency of the action.” Snell v. Cleveland, Inc.,
 5   316 F.3d 822, 826 (9th Cir. 2002).
 6         A. This Case is Barred by the Rooker-Feldman Doctrine
 7            The First Amended Complaint asks this court to set aside the judgment of a state court.
 8   ECF No. 17 at 22. The Rooker-Feldman doctrine1 prohibits federal district courts from hearing
 9   cases “brought by state-court losers complaining of injuries caused by state-court judgments
10   rendered before the district court proceedings commenced and inviting district court review and
11   rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280,
12   284 (2005). To determine if the Rooker-Feldman doctrine bars a case, a court must first
13   determine if the federal action contains a forbidden de facto appeal of a state court judicial
14   decision. Noel v. Hall, 341 F.3d 1148, 1156 (9th Cir. 2003). If it does not, “the Rooker-Feldman
15   inquiry ends.” Bell v. City of Boise, 709 F.3d 890, 897 (9th Cir. 2013).
16            If a court determines that the action is a “forbidden de facto appeal,” however, the court
17   cannot hear the de facto appeal portion of the case and, [a]s part of that refusal, it must also refuse
18   to decide any issue raised in the suit that is ‘inextricably intertwined’ with an issue resolved by
19   the state court in its judicial decision.” Noel, 341 F.3d at 1158; see also Bell, 709 F.3d at 897
20   (“The ‘inextricably intertwined’ language from Feldman is not a test to determine whether a
21   claim is a de facto appeal, but is rather a second and distinct step in the Rooker-Feldman
22   analysis.”). A complaint is a “de facto appeal” of a state court decision where the plaintiff
23   “complains of a legal wrong allegedly committed by the state court, and seeks relief from the
24   judgment of that court.” Noel, 341 F.3d at 1163.
25            Here plaintiff seeks to have the decision of a state court invalidated, and all the facts and
26   requests for relief presented in this case are intertwined with that primary goal. See ECF No. 17
27
     1
      See Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923) and District of Columbia Court of
28   Appeals v. Feldman, 460 U.S. 462 (1983).
                                                     3
      Case 2:20-cv-01266-TLN-AC Document 61 Filed 04/09/21 Page 4 of 4


 1   at 22. In seeking a remedy by which this court invalidates a state court decision and amends the
 2   state court record, plaintiff is clearly asking this court to “review the final determinations of a
 3   state court in judicial proceedings,” which lies at the core of Rooker-Feldman’s prohibition. In re
 4   Gruntz, 202 F.3d 1074, 1079 (9th Cir. 2000). Accordingly, plaintiff’s action, on its face, clearly
 5   constitutes a “forbidden de facto appeal” and the court lacks subject matter jurisdiction to
 6   consider it.
 7       B. Leave to Amend
 8             Plaintiffs appearing in pro se are to be given leave to amend unless it is clear that
 9   amendment would be futile. Noll v. Carlson, 809 F.2d 1446, 1449 (9th Cir. 1987). Because
10   plaintiffs’ complaint is clearly barred by the Rooker-Feldman doctrine, amendment would be
11   futile.
12                                             III. CONCLUSION
13             Based on the foregoing, it is recommended that defendants motions to dismiss at ECF
14   Nos. 4 and 10 be DENIED as moot, and that plaintiffs’ operative First Amended Complaint (ECF
15   No. 17) be DISMISSED for lack of subject matter jurisdiction without leave to amend, and that
16   this case be CLOSED.
17             These findings and recommendations are submitted to the United States District Judge
18   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within twenty-one days
19   after being served with these findings and recommendations, any party may file written
20   objections with the court and serve a copy on all parties. Id.; see also Local Rule 304(b). Such a
21   document should be captioned “Objections to Magistrate Judge’s Findings and
22   Recommendations.” Failure to file objections within the specified time may waive the right to
23   appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez
24   v. Ylst, 951 F.2d 1153, 1156-57 (9th Cir. 1991).
25   DATED: April 8, 2021
26

27

28
                                                           4
